DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 08/04/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1-16 and 18-20 are still pending. 
3. 	Claim 17 was cancelled.
4. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 10/15/2019 have been accepted.

II. Objections
6. 	Applicant's arguments with respect to the objection(s) have been fully considered and found persuasive. Therefore, the objection(s) have been withdrawn.

II. Rejections Under 35 U.S.C. 101
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 101 have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 112
8. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

IV. Rejections Under 35 U.S.C. 102
9. 	Applicant's arguments with respect to the anticipated rejection(s) under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.

V. Rejections Under 35 U.S.C. 103
10. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
11. 	Claims 1-16 and 18-20 are allowed. See previous office action with notification date 05/24/2021 and the arguments by the Applicant(s) filed on 08/04/2021 for specific reasons for allowability. 

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Havener (Patent No.: US 5,402,076) teaches “A meter for measuring the moisture content of wood in the center of a stack of wood has a probe with an electromagnetic wave sensor mounted near a forward end and a meter mounted at an opposite end. An extendable member is also mounted at the forward end of the probe” (Abstract).
b)	Lloyd (Patent No.: US 5,568,747) teaches “The moisture sensor comprises a block of absorbent material, such as wood. Two opposed faces are coated with conductive material, such as paint and two conductors of a cable are connected to the conductive material. The entire element is encapsulated within a sleeve of electrically insulating material, leaving one end face of the block of moisture absorbent material exposed” (Abstract).
c)	Hagl (Pub. No.: US 2012/0234078) teaches “A sensor device determines an amount of liquid contained or stored in an object to be tested. The sensor device contains at least one heating element and at least one humidity sensor. When operated, the sensor device defines at least one volume which can be sealed off by placing the device on the surface of the object to be tested” (Abstract).


	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features/configurations of the independent claims despite the fact that the electronic components, the measurements and probability techniques already exist.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867